                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


GENA LOUISE HARDY,

               Plaintiff,
                                                               CASE NO. 1:19-CV-495
v.
                                                               HON. ROBERT J. JONKER
PACKAGING CORPORATION OF
AMERICA,

               Defendant.
                                      /


                                              ORDER

        The Magistrate Judge filed a Report and Recommendation (R&R) on June 28, 2019, calling

for a without prejudice dismissal of Plaintiff’s pro se complaint, with leave to file an Amended

Complaint within 28 days.

        Plaintiff filed an Amended Complaint on July 25, 2019, within the 28-day period. The Clerk

of Court docketed the Amended Complaint, but also indicated in a separate docket entry that the

Amended Complaint amounted to an objection to the R&R.

        In fact, the Court does not believe Plaintiff is objecting to the R&R. Rather, she is following

through with the recommended Amended Complaint. This effectively moots the R&R and puts the

matter back before the Magistrate Judge for appropriate action based on the Amended Complaint.

        The R&R is dismissed as moot. The Magistrate Judge shall respond to the Amended

Complaint as required by law.

Date:    August 6, 2019                        /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
